DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 3, 5-6, 9, and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (US 2007/0182924).

Referring to claims 1 and 7, Hong et al. discloses(Figs. 1A-4C) an ophthalmic lens comprising: an anterior surface(14) and a posterior surface(16), at least one of the anterior surface(14) and posterior surface(16) including a first surface region corresponding to a photopic aperture (central region/trifocal area of 1B) of a pupil and a second surface region(outer region) corresponding to a difference between 
Referring to claims 3 and 9, Hong et al. discloses a second microstructure pattern formed in the second surface region, the second microstructure pattern configured to provide bifocal vision in the mesopic aperture (paragraph 41; see Fig. 1B, for second microstructure patterns).
Referring to claims 5 and 11, Hong et al. discloses wherein the first microstructure pattern is defined by a step pattern (paragraphs 36-41).
Referring to claims 6 and 12, Hong et al. discloses wherein the step pattern is defined by a step height, a step width, and a phase value (paragraphs 36-41).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims is/are 2, 8, are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2007/0182924) as applied to claims 1 and 7 above, and further in view of Hong et al. (US 2010/0312336).

Referring to claims 2 and 8, Hong et al. (‘924) discloses a multifocal lens with an extended depth of focus. 
Hong et al. (‘924) lacks a detailed description of the second surface region being refractive and providing monofocal vision in the mesopic aperture.
Hong et al. (‘336) discloses wherein the second surface region is refractive and provides monofocal vision in the mesopic aperture (Fig. 4, item 66) for the purpose of providing an extended depth of focus across the lens surface.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Hong et al. (‘924) to include a second surface as taught by Hong et al. (‘336) in order to include the benefit of extended depth focus.

Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2007/0182924) in as applied to claims 1 and 7 above, and further view of Simpson et al. (EP 2 400 339 also published as US 2009/0088840). 

Referring to claims 4 and 10, Hong et al. discloses a second mircrostrucuture pattern formed in the second surface region of the optic zone corresponding to a difference between the photopic aperture and mesopic aperture of the pupil. 
Hong et al. (‘924) lacks a detailed description of the second microstructure pattern configured to provide trifocal vision in the mesopic aperture. 
Simpson et al. discloses a zonal diffractive lens with anterior and posterior surfaces that comprise apertures and regions of diffractive trifocal focusing power (See Fig. 10 and abstract) for the purpose of providing multifocal lens correction(paragraph 75).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the lens of Hong et al. to have a second microstructure pattern that comprises a trifocal structure as taught in Simpson et al. in order to providing multifocal lens correction (paragraph 75). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/TIFFANY P SHIPMON/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774